ICJ_063_ContinentalShelf_TUN_LBY_1982-02-24_JUD_01_ME_02_FR.txt. 99

OPINION INDIVIDUELLE DE M. SCHWEBEL
[Traduction]

J'ai voté pour l'arrêt, que j’appuie en général. Il n’est cependant pas
évident que la Cour ait raison de n’accorder aux îles Kerkennah qu’un
demi-effet dans le processus de délimitation. Les Kerkennah sont des îles
importantes, proches de la Tunisie continentale, dont elles ne sont séparées
que par des eaux peu profondes où sont installées des pêcheries fixes ; leur
population nombreuse se livre à la pêche et à d’autres activités maritimes
selon une tradition ancienne et ininterrompue. En vertu du droit interna-
tional, le plateau continental comprend les fonds marins et le sous-sol
adjacents aux côtes insulaires. Aucune règle de droit international ne
prévoit d’accorder aux îles moins que leur effet complet dans la délimi-
tation du plateau continental ; il peut cependant être équitable, dans
certaines circonstances, de leur reconnaître un moindre effet. Selon moi, en
la présente espèce, la Cour ne s’est pas acquittée de la charge de démontrer
pourquoi l'octroi d’un plein effet aux Kerkennah aurait abouti à leur
attribuer un « poids excessif ».

(Signé) Stephen M. SCHWEBEL.

85
